Citation Nr: 0307378	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  98-19 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to restoration of a 100 percent disability 
evaluation for status post radical prostatectomy for prostate 
cancer with mild incontinence of urine.  

2.  Entitlement to a disability evaluation in excess of 20 
percent for status post radical prostatectomy for prostate 
cancer with mild incontinence of urine.  

3.  Entitlement to service connection for hearing loss.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg

INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that reduced the evaluation for the 
service-connected status post radical prostatectomy for 
prostate cancer with mild incontinence of urine from 100 
percent to 20 percent disabling, effective from April 1, 
1998, and that denied service connection for hearing loss.  

In August 2002, the veteran gave sworn testimony before the 
undersigned at a hearing at the RO.  A transcript of that 
hearing is of record.  

At the hearing, the veteran raised a claim of entitlement to 
service connection for a cervical disorder based on new and 
material evidence.  He also raised claims of entitlement to 
service connection for post-traumatic stress disorder, 
tinnitus, deformity of the penis secondary to his service-
connected genitourinary condition, and arthritis of multiple 
joints.  These claims have not been developed for appellate 
consideration and are referred to the RO for action deemed 
appropriate.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The service-connected status post radical prostatectomy 
for prostate cancer with mild incontinence of urine is not 
shown to have resulted in local recurrence or metastasis; 
repeated PSA tests are all within normal limits.  



3.  The service-connected genitourinary condition is 
manifested by mild incontinence of urine, but it is not shown 
that the veteran is required to wear absorbent materials that 
must be changed 2 to 4 times a day or that he has a daytime 
voiding interval of less than an hour.  He must awaken to 
void no more than 2 times a night.  

4.  It is not shown that the veteran has obstructed voiding 
as a symptom of his service-connected genitourinary 
condition.  

5.  A rating decision dated in August 1997 denied service 
connection for hearing loss and the veteran was so informed 
in correspondence from the RO later the same month.  

6.  Although the veteran initiated a timely appeal of this 
determination, his substantive appeal was not received until 
December 1998 following issuance of a statement of the case 
in May 1998 and issuance of a supplemental statement of the 
case in June 1998.  

7.  The evidence received since the August 1997 rating 
decision is essentially cumulative and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 100 percent rating for 
status post radical prostatectomy for prostate cancer with 
mild incontinence of urine have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Code 7528 (2002).  



2.  The criteria for a disability evaluation in excess of 20 
percent for status post radical prostatectomy for prostate 
cancer with mild incontinence of urine have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Code 7528 (2002).  

3.  The August 1997 rating decision denying service 
connection for hearing loss is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.202, 20.302, 
20.1103 (2002).  

4.  The evidence received subsequent to the August 1997 
rating decision is not new and material, and the claim for 
service connection for hearing loss is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  See also 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326) 
(2002) (regulations implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In May 1998, the RO provided the veteran a 
statement of the case.  A supplemental statement of the case 
was furnished in June 1998.  These documents set forth the 
legal criteria governing the claims before the Board in this 
case, listed the evidence considered by the RO, and offered 
analyses of the facts as applied to the legal criteria set 
forth therein, thereby informing the veteran of the 
information and evidence necessary to substantiate his 
claims.  In correspondence dated in July 2001 and June 2002, 
the RO informed the veteran of the provisions of the VCAA and 
also informed him which evidence, if any, he should obtain 
and which evidence, if any, VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the RO did not provide the veteran with the 
law regarding new and material evidence, no prejudice accrues 
because the RO gave the service connection claim more process 
than it was, in fact, due.  The record as a whole shows that 
VA has informed the veteran of the type of information and 
evidence necessary to substantiate the claims addressed in 
this decision.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to 


obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. § 
3.159(c)(1-3).  The RO has obtained the service medical 
records and the reports of VA examination and treatment 
pertinent to this appeal and has associated them with the 
record.  The RO has also associated with the record the 
private medical evidence that the veteran has submitted or 
identified, including recent reports showing his PSA level.  
The veteran has not identified other sources that could 
furnish evidence relevant to the issues before the Board.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was accorded VA examinations in September 1997 and November 
1998 with respect to his genitourinary condition.  Although 
he has not been accorded a VA audiology evaluation, the 
procedural posture of his claim for service connection for 
hearing loss requires that he submit new and material 
evidence to reopen his claim before VA is under an obligation 
to provide him with an audiology evaluation or ENT 
examination.  See 38 U.S.C.A. § 5103A(f); Quartuccio.  The 
Board is of the opinion that further medical evaluation is 
not indicated because the overall disability picture with 
respect to the genitourinary claim is clear, while new and 
material evidence has not been submitted to reopen the claim 
for service connection for hearing loss.  The record shows 
that VA has undertaken reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought to the extent required by law.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has met the 
requirements of the VCAA, and there would be no benefit in 
pursuing additional attempts to develop this case any 
further.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 


unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

B.  Status post radical prostatectomy for prostate cancer 
with mild incontinence of urine

The veteran, as a combat veteran of Vietnam, claimed 
entitlement to service connection for prostate cancer as a 
residual of exposure to Agent Orange in a formal claim for VA 
compensation filed on March 24, 1997.  He submitted evidence 
with his claim that showed that he had undergone biopsy of 
the prostate earlier that month that revealed the presence of 
adenocarcinoma of the prostate.  The following month, he 
underwent a private radical prostatectomy for prostate caner.  

The record shows that service connection was established for 
status post radical prostatectomy, claimed as prostate 
cancer, in a rating decision of August 1997 and evaluated as 
100 percent disabling under Diagnostic Code 7528, effective 
from the date of receipt of the claim on March 24, 1997.  

Following a VA examination in September 1997, the RO 
reclassified the disability as status post radical 
prostatectomy with mild incontinence of urine and proposed to 
reduce the evaluation for the disorder to 20 percent 
disabling and informed the veteran in correspondence dated in 
September 1997 that if the RO did not receive additional 
evidence from the veteran within 60 days, the reduction would 
begin the first day of the third month following the RO's 
notice to him of the final decision.  

The veteran did not submit additional evidence within the 
required 60 days, and a rating decision dated in January 1998 
effectuated the reduction to 20 percent, 



effective from April 1, 1998.  The veteran was informed of 
this determination in correspondence dated in January 1998 
and was provided with a statement of his appellate rights.  
The veteran disagreed with the determination of reduction, 
and this appeal ensued.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Under the rating schedule, malignant neoplasms of the 
genitourinary system are rated as 100 percent disabling.  
38 C.F.R. § 4.115b, Diagnostic Code 7528.  Following the 
cessation of surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e) (2002).  If there has been no local 
recurrence or metastasis, rate on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
38 C.F.R. § 4.115b, Diagnostic Code 7528, Note.  

On VA examination in September 1997, the veteran reported 
that since his prostate surgery in April 1997, he had had 
moderate to mild incontinence requiring one pad a day.  The 
examiner reported that the prostate cancer was inactive but 
that he was unable to tell because it was too early in the 
course of the disease.  The examiner said that the veteran 
needed at least two years of follow-up with PSA's (prostate-
specific antigen) and physical examinations, and at least 
five years of the same treatment in order to tell whether the 
disease was in remission or if there were going to be a 
recurrence.  The examiner then said:  "The disease is not 
inactive, it is under observation."  He then reported: 
"Apparently, [the veteran] is in remission but, like 


I said before, it is too early to tell."  The veteran's PSA 
was 0.00.  This was felt to be a good result but was not felt 
to be indicative of "what is going to happen in the 
future."  The pertinent diagnoses were adenocarcinoma of the 
prostate, Gleason 3-3, with perineural invasion; and mild 
incontinence of urine.  

The veteran submitted a medical article which indicated that 
in order to be cured of prostate cancer by surgery or 
radiation, an individual must achieve not only an 
undetectable PSA nadir (at least 0.5 ng/ml or less), but must 
maintain an undetectable PSA nadir for at least 10 years 
after treatment.  The article defines PSA nadir as the lowest 
PSA level measured after any type of treatment.  The veteran 
submitted a private PSA report dated in November 1996 showing 
a PSA of 10.5 ng/ml.  (Normal value:  < 4.0 ng/ml).  The 
article notes that half of men in the PSA group 4.1 to 10.0 
ng/ml have microscopic extensions of cancer cells through the 
wall of the prostate and into the rectum, bladder and muscles 
for urination surrounding the bladder.  

The veteran maintains, and testified to the effect that an 
undetectable PSA nadir must be maintained for at least 10 
years after treatment in order to be cured of prostate 
cancer.  He essentially argues that the foregoing evidence 
suggests that his disease process is still active and that he 
is, accordingly, entitled to restoration of his 100 percent 
rating.  The VA examiner in September 1997 indicated that it 
was really not known whether the prostate cancer was in 
remission, despite the radical prostatectomy.  The veteran 
testified in August 2002 to the effect that his PSA had risen 
over the years since his prostate was removed, thus 
suggesting the presence of active disease.  Following his 
hearing before the Board, the veteran submitted VA and 
private clinical records, which were received at the Board in 
December 2002, that showed that he had a PSA ranging from 
0.02 ng/ml in December 1997 to 0.556 ng/ml in July 2002.  

However, the foregoing evidence shows that the normal 
reference range for a PSA test is from 0 to 4 ng/ml, which in 
turn shows that the veteran's PSA values, while rising 
somewhat, remain within normal limits.  In any case, there is 
no specific 


evidence by biopsy or other diagnostic technique to establish 
the actual presence of a recurrence or metastasis of the 
prostate cancer.  The article submitted is not specific to 
the veteran's case; rather, the article posits general 
conclusions that might be true in his case or might not be.  
It is significant that although his prostate cancer is being 
monitored, he is not under treatment currently for prostate 
cancer.  It is not shown that the veteran has experienced any 
local recurrence or metastasis of his prostate cancer since 
his surgery in April 1997.  Although it is possible that 
there are, in this case, microscopic extensions of the cancer 
cells through the wall of the prostate, this is not shown to 
be anything more than a possibility.  The veteran said in 
November 1997 that because his biopsy showed perineural 
invasions of both lobes, the urologist removed the 
surrounding nerves along with the prostate.  

The Board also notes that while medical researchers might be 
of the view that an undetectable PSA nadir must be maintained 
for at least 10 years after treatment in order to be cured of 
prostate cancer, the rating schedule provision requires only 
that no local recurrence or metastasis be shown for six 
months following surgery.  The Board is bound by the terms of 
the regulation and may not vary it in order to conform to the 
findings of researchers.  See 38 U.S.C.A. § 7104 (c) (West 
2002) (Board is bound in its decisions by the regulations of 
the Department).  

The Board concludes that the preponderance of the evidence is 
against the claim of entitlement to restoration of a total 
schedular rating for the service-connected genitourinary 
condition.  It follows that the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 (1990).  

In so deciding, the Board concludes that although the claim 
has been styled as entitlement to restoration of a total 
schedular evaluation for status post radical prostatectomy 
for prostate cancer with mild incontinence of urine, the 
provisions of 38 C.F.R. § 3.343(a) (2002) are not implicated.  
That regulation provides as follows:  

Total disability ratings, when warranted 
by the severity of the condition and not 
granted purely because of hospital, 
surgical, or home treatment, or 
individual unemployability will not be 
reduced, in the absence of clear error, 
without examination showing material 
improvement in physical or mental 
condition.  Examination reports showing 
material improvement must be evaluated in 
conjunction with all the facts of record, 
and consideration must be given 
particularly to whether the veteran 
attained improvement under the ordinary 
conditions of life, i.e., while working 
or actively seeking work or whether the 
symptoms have been brought under control 
by prolonged rest, or generally, by 
following a regimen which precludes work, 
and, if the latter, reduction from total 
disability ratings will not be considered 
pending reexamination after a period of 
employment (3 to 6 months).  

(Emphasis added.)  

The quoted provisions are intended to protect a claimant 
against the arbitrary reduction of a total schedular rating 
without evidence that shows material improvement of the 
service-connected condition under the ordinary conditions of 
life.  The reduction in this case was made pursuant to a 
specific regulatory provision contained in the diagnostic 
code itself and was, in any case, predicated on the material 
improvement contemplated in section 3.343(a).  Moreover, 
section 3.343(a) was not intended to apply to temporary total 
disability ratings granted on the basis of hospitalization or 
the need for convalescence from surgical or medical 
treatment.  The interpretation of section 3.343(a) that finds 
that it does not apply in the situation presented here is 
consistent with that regulatory intent, since the 100 percent 
rating for active prostate cancer under Diagnostic Code 7528 
was intended to last only as long as there was an active 
disease process.  In effect, the total rating is temporary, 
and the ultimate evaluation is predicated on the level of 
impairment resulting from the residuals of the condition.  

Although the record does not demonstrate that the total 
schedular evaluation should be restored, there remains for 
consideration whether the 20 percent evaluation assigned for 
postoperative residuals of prostate cancer is the appropriate 
level of evaluation.  

The evidence in this case shows that voiding dysfunction is 
the predominant disability as a postoperative residual of the 
service-connected disorder.  Under voiding dysfunction, the 
particular condition is rated as urine leakage, frequency, or 
obstructed voiding.  38 C.F.R. § 4.115a.  

A 20 percent evaluation is warranted where continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence requires the wearing of 
absorbent materials that must be changed less than 2 times a 
day; a 40 percent evaluation requires the wearing of 
absorbent materials that must be changed 2 to 4 times a day; 
a 60 percent evaluation requires the use of an appliance or 
the wearing of absorbent materials that must be changed more 
than 4 times a day.  Id.  

A 40 percent rating may also be granted for urinary frequency 
where the daytime voiding interval is less than one hour, or 
where the claimant awakens to void 5 or more times a night.  
Id.  A 30 percent rating may be granted for obstructed 
voiding where urinary retention requires intermittent or 
continuous catheterization.  Id.  

In sworn testimony before a hearing officer at the RO in 
April 1998, the veteran said that he had to go to the 
bathroom frequently to make sure that he did not "mess" 
himself up.  He said that he was not under treatment for his 
genitourinary disorder, although he took tests periodically 
to monitor his prostate disorder.  

On VA examination in November 1998, the veteran reported that 
he had mild urinary incontinence, especially when changing 
position or doing something that required effort.  He had 
urinary frequency of 2 times a night.  He said that he 
avoided using pampers for urinary incontinence by going to 
the bathroom very often.  The pertinent diagnoses were 
adenocarcinoma of the prostate, status post radical 
retropubic prostatectomy, and urinary incontinence.  

The record does not show that he had obstructed voiding or 
that he must void during the daytime at intervals of less 
than an hour.  As indicated above, he had urinary frequency 
of two times a night.  Moreover, there is no showing that his 
urinary incontinence, which examiners have described as mild, 
requires the wearing of absorbent materials that must be 
changed two to four times a day.  

Based on the foregoing considerations, there is no basis for 
a rating in excess of the currently assigned 20 percent for 
status post radical prostatectomy for prostate cancer with 
mild incontinence of urine.  The evidence is not so evenly 
balanced as to raise doubt concerning any material issue.  
38 U.S.C.A. § 5107(b).  

C.  Service connection for hearing loss based on new and 
material evidence

The record shows that a rating decision dated in August 1997 
denied the veteran's claim of entitlement to service 
connection for hearing loss.  The record shows that he was so 
informed in a letter dated later in August.  Although he 
filed a timely notice of disagreement with this 
determination, his substantive appeal was not received until 
December 1998 following issuance of a statement of the case 
in May 1998 and issuance of a supplemental statement of the 
case in June 1998.  The August 1997 rating decision therefore 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.200, 20.202, 20.302, 20.1103.  However, a claim will be 
reopened if new and material evidence has been submitted 
since the last final disallowance of the claim on any basis.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1105 (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. 
West, 12 Vet. App. 312, 314 (1999).  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The evidence before the rating board in August 1997 included 
the service medical records, the veteran's DD-214, and 
reports of private medical evaluation.  The service medical 
records showed that when the veteran was examined for service 
entrance in May 1965, his hearing was 15/15, bilaterally, for 
the whispered voice.  On separation examination, his pure 
tone thresholds, in decibels, were 25 (40), 10 (20), 15 (25), 
15 (25), and 10 (15) in the right ear, and 25 (40), 15 (25), 
10 (20), 5 (15), and 10 (15) in the left ear at 500, 1000, 
2000, 3000, and 4000 Hertz.  (The figures in parentheses are 
based on International Standards Organization (ISO) standards 
to facilitate data comparison.  American Standards 
Association (ASA) standards were utilized in service medical 
records until November 1967.)  

On a periodic evaluation for the Army Reserve in June 1970, 
audiometric data were reported in ASA units.  The veteran's 
pure tone thresholds, in decibels, were 25 (40), 20 (30), 20 
(30), and 20 (25) in the right ear, and 15 (30), 15 (25), 15 
(25), and 15 (20) in the left ear at 500, 1000, 2000, and 
4000 Hertz.  

The record also showed that the veteran's military 
occupational specialty while on active duty was direct fire 
crewman and that he served in combat in Vietnam.  His 
decorations included the Combat Infantryman Badge and the Air 
Medal.  

The veteran claimed in a statement received in April 1990 
that he had a hearing problem, but he did not claim 
entitlement to service connection for a hearing disability 
until April 1997, when an informal claim for service 
connection for hearing loss was received.  The veteran 
submitted a private audiogram conducted in December 1993 that 
showed pure tone thresholds, in decibels, of 25, 30, 5, 15 
and 45 in the right ear, and 35, 25, 5, 15, and 5 in the left 
ear at 500, 1000, 2000, 3000, and 4000 Hertz.  This showed a 
current hearing disability only in the right ear.  See 
38 C.F.R. § 3.385 (2002).  

The evidence received since the August 1997 rating decision 
includes the veteran's statements and the report of a private 
audiogram.  In his statements, the veteran reported that his 
hearing was impaired by his exposure to continuing mortar 
fire.  In his substantive appeal received in December 1998, 
the veteran stated that his duties in Vietnam required him to 
fly frequently on helicopters and to be exposed to noise from 
artillery and mortar fire, with his exposure to mortar fire 
concluding just days before his separation from service.  He 
said that he knew that his hearing loss was due to exposure 
to explosions and loud noises while on active duty.  

In April 1999, the veteran submitted a copy of a postcard 
from his doctor in 1981 indicating that he was to be seen in 
June for his annual hearing check-up.  He said that he knew 
that his hearing loss came about due to exposure to 
explosions and loud noises while on active duty.  

In a statement received in August 2000, the veteran claimed 
that he was in the field using heavy weapons a week before he 
was released from active duty.  In a statement received in 
December 2000, the veteran said that he was an ammo bearer 
for several months while serving in Vietnam and that he was 
later assigned as a gunner.  

In his testimony in August 2002, the veteran said that he was 
in the field in his last week on active duty.  He said that 
hearing is something that goes gradually.  He said that he 
was in the field doing security around artillery and some 
work in helicopters and that the noise was constant.  He said 
that as a gunner, one could not use ear plugs because he had 
to be able to hear his commander.  However, he said that this 
was right where the guns were going off.  He essentially 
testified that he was exposed to weapons fire for a year 
while in service, apparently referring to his combat service 
in Vietnam.  He said that he was placed with big heavy guns 
and was exposed to the noise daily.  He reported that he was 
sometimes out in the field for 40 days straight.  His 
testimony is consistent with his military occupational 
specialty.  

However, the evidence submitted since the prior final rating 
decision is essentially cumulative.  The September 1997 
private audiogram shows a hearing disability as defined by 
38 C.F.R. § 3.385 only in the right ear.  None of the new 
evidence, which consists mostly of the veteran's reiterated 
contention that his current hearing loss is due to his 
sustained exposure to weapons' fire in service, competently 
attributes any current hearing disability to service or to 
any incident in service.  Although the veteran no doubt 
sincerely believes that his hearing loss is due to the 
acoustic trauma that he has described, he is not competent as 
a layperson to render such an opinion, as this requires 
medical expertise.  See Stadin v. Brown, 8 Vet. App. 280, 284 
(1995) (a layperson is generally not capable of opining on 
matters requiring medical knowledge, such as the degree of 
disability produced by the symptoms or the condition causing 
the symptoms).  

None of the new evidence, considered in light of the evidence 
before the rating board in August 1997, provides "a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, . . ."  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998) (emphasis added).  As 
such, the new evidence is not so significant to the issue in 
this case that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  As 
the additional evidence is not both new and material, the 
application to reopen must be denied.  

ORDER

Restoration of a 100 percent disability evaluation for status 
post radical prostatectomy for prostate cancer with mild 
incontinence of urine is denied.  

An evaluation in excess of 20 percent for status post radical 
prostatectomy for prostate cancer with mild incontinence of 
urine is denied.  

The application to reopen a claim of entitlement to service 
connection for hearing loss is denied.  



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

